DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
The amended claims filed on 4/10/20 are directed to a composition comprising a viral vector encoding a polynucleic acid sequence.  The specification does not disclose or contemplate viral vectors that encode polynucleic acids.  

A polynucleic acid polymer being encoded on a vector is not the same as being encoded by the vector.  
MPEP §2163.06 notes:
 If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where the claim amendments are found.  Should applicant disagree, applicants are encouraged to point out with particularity by page and line number where such support might exist for each claim limitation added in the amended claims filed on 4/10/20.
There is no support for this claim limitation in the claimed priority documents.  Therefore, the effective filing date of the instant claims is considered, for purposes of prior art, to be 11/26/19, which is the filing date of the instant application.
For purposes of the instant examination, the claims are interpreted as being directed to a composition comprising a viral vector that comprises a nucleic acid sequence that encodes a polynucleic acid sequence.

Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a composition comprising a viral vector encoding a polynucleic acid sequence of any length that comprises a sequence that is complementary to at least 10 contiguous bases of a target sequence of a partially processed mRNA transcript, wherein the polynucleic acid induces splicing.
The claims encompass polynucleic acid sequences of any length (i.e. thousands of nucleotides in length) that comprise a sequence that is complementary to 10 contiguous nucleotides of a target.  The specification does not disclose an adequate number of species within this enormous genus that have the function of splicing out of the entire retained intron.  The claims read upon an enormous genus of compounds that would likely not function as claimed with long extraneous sequences and only 10 nucleotides complementary to the target.
One would not be able to readily recognize which members of the recited genus would in fact have the function as claimed without further knowledge of the structure required for the function.  Therefore, one would not be able to recognize that applicant was in possession of the entire genus at the time of filing.
Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being polynucleic acids of any length comprising 10 nucleotides complementary to the target and having the function of splicing out the entire retained intron as claimed.

The agents of the specification are 10 to 50 nucleotides in length, for example, which is not commensurate in scope with the instant claim breadth.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species within the instant enormous genus that splice out the entire retained intron as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierakowska et al. (Proc. Natl. Acad. Sci. USA, Vol. 93, pages 12840-12844, 1996), in .
The Sierakowska and Kole references are of record and cited on the IDS filed on 5/15/20.
Sierakowska et al. teach that antisense oligonucleotides can be designed to target aberrant splice sites to restore correct splicing in a dose-dependent fashion.  Sierakowska et al. teach antisense oligonucleotide targeting of IVS2-654 human β-globin gene with a mutation in intron 2 with a resultant generation of a correct human β-globin mRNA and polypeptide (see abstract).  Sierakowska et al. teach compositions comprising the oligonucleotide and a pharmaceutically acceptable excipient or delivery vehicle, such as Lipofectamine.
Sierakowska et al. teach that in one form of β-thalassemia, a genetic blood disorder, a mutation in intron 2 of the β-globin gene causes aberrant splicing of β-globin mRNA and therefore β-globin deficiency.  Sierakowska et al. teach antisense oligonucleotide targeting of IVS2-654 human β-globin gene with a mutation in intron 2 with a resultant generation of a correct human β-globin mRNA and polypeptide (see abstract).  
Therefore, it would have been obvious to treat β-thalassemia, a genetic blood disorder, via delivery of the oligomer of Sierakowska et al.  
The phosphorothioate 2’-O-methyl oligoribonucleotide was delivered to cells in a composition comprising lipofectamine, which meets the instant limitation of a pharmaceutically acceptable excipient.  Additionally, when delivering the oligomer for 
Sierakowska et al. teaches incorporation of 2’-O-methyl modifications and carriers for delivery of the oligonucleotides.  Sierakowska et al. teaches oligonucleotides that are 18 nucleotides in length, for example (CCUCUUACCUCAGUUACA).  
Kole et al. teach compositions comprising antisense oligonucleotides that hybridize to the pre-mRNA containing a mutation that causes the pre-mRNA to splice incorrectly, thereby blocking a member of the aberrant set of splice elements created by the mutation so that the native intron is removed by splicing and the first mRNA molecule encoding a native protein is produced (abstract).  The target sequence is an intronic splicing regulatory element.  Kole et al. teach targeting various regions including branch points, cryptic splice sites, and aberrant splice sites. It would have been obvious to target any of these regions as a matter of design choice, as each were known to be target regions for splicing.
Kole et al. teach that antisense oligonucleotides that do not activate RNase H can be made in accordance with known techniques (page 8).  Kole et al. teach incorporation of various modifications (page 9).
Kole et al. teach incorporation into formulations with pharmaceutically acceptable carriers (page 11).  
Therefore, it was known in the art to design antisense oligonucleotides to induce splicing of an intron to encode a protein.  It is noted that claim 44 recites an  intended outcome rather than a structural requirement.  

Phillips teaches that results with AAV vectors demonstrate uptake I specific cells (page 185).
Therefore, it would have been obvious to incorporate an AAV vector for delivery of the antisense oligonucleotide with an expectation of successful delivery.
Madocsai et al. teach that mutations in one of the duplicated survival of motor neuron (SMN) genes lead to the progressive loss of motor neurons and subsequent development of spinal muscular atrophy (SMA), a common, and usually fatal, hereditary disease. Homozygous absence of the telomeric copy (SMN1) correlates with development of SMA because differential splicing of the centromeric copy (SMN2) leads to exon 7 skipping and predominantly produces a biologically inactive protein isoform. To increase exon 7 inclusion of SMN2, we have designed a series of vectors that express modified U7 snRNAs containing antisense sequences complementary to the 3V splice site of SMN exon 8. Over 20 antiSMN U7 snRNAs were tested for their ability to promote exon 7 inclusion in the SMN2 gene. Transient expression of anti-SMN U7 snRNAs in HeLa cells modulated SMN2 splicing to ~70% exon 7 inclusion in a sequence-specific and dose-dependent manner. Significantly, the administration of anti-SMN U7 snRNPs results in an increase in the concentration of SMN protein. These results suggest that modulation of SMN2 pre-mRNA splicing by modified U7 snRNAs provides a promising form of gene therapy for the treatment of SMA (abstract).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,745,577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to a composition comprising a polynucleic acid that is complementary to at least 10 consecutive bases of a target sequence, wherein the target sequence encodes a protein and comprises an entire retained intron, wherein the polynucleic acid induces splicing of the intron from the partially processed mRNA transcript.  The instant claims require a viral vector for production of the same product and is therefore an obvious variation of the claims of US ‘577 B2.  The claims of US ‘577 B2 require a length limitation and are therefore directed to species of the instant genus.


Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, and 22-24 of U.S. Patent No. 10,538,764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to a method of treating or preventing a disease or condition characterized by an impaired production of a functional protein or by a defective splicing in a subject comprising delivering a composition comprising a polynucleic acid that is complementary to at least 10 consecutive bases of a target sequence, wherein the target sequence encodes a protein and comprises an entire retained intron, wherein the polynucleic acid induces splicing of the intron from the partially processed mRNA transcript.  The instant claim requires a viral vector for production of the same product and is therefore an obvious variation of the claims of US ‘764 B2.  Claim 12 of US ‘764 B2 require a length limitation and are therefore directed to species of the instant genus.  Claims 22-24 of US ‘764 B2 require delivery from a viral vector, which is required by the instant claim.

Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,714,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is directed to a method of treating or preventing a disease or condition characterized by an impaired production of a functional protein or by a defective splicing in a subject comprising delivering a composition comprising a polynucleic acid that is complementary to at least 10 consecutive bases of a target sequence, wherein the .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY H BOWMAN/           Primary Examiner, Art Unit 1635